USCA4 Appeal: 22-6091      Doc: 16         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6091


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RAY PROSISE, a/k/a Steiner, a/k/a Raymond Prosise,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:07-cr-00322-HEH-1)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Ray Prosise, Appellant Pro Se. Michael Calvin Moore, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6091      Doc: 16        Filed: 11/28/2022     Pg: 2 of 2




        PER CURIAM:

              Ray Prosise appeals the district court’s order denying his motion for a sentence

        reduction under § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

        5194, 5222. We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s order. United States v. Prosise, No. 3:07-cr-00322-HEH-1 (E.D.

        Va. Jan. 21, 2022). Prosise’s motions for appointment of counsel and to remand are denied.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    2